Judge ARNOLD
dissenting.
The majority opinion is grounded in reason. However, I feel that the trial court’s findings are conclusive here, and moreover that its conclusion of law is correct. No doubt, a procurement occurred within the plain meaning of the verb “procure.” However, as the term “procure” is used in our statutes, I disagree with the majority finding that the defendant procured the insurance. It seems to me that either AAIAI or Sequoia procured the insurance in question. Any confusion as to who procured the insurance might be cleared up, and a better result effected, if the General Assembly were to amend the statute and provide for a tax on the collection of premiums paid to companies not licensed to do business in North Carolina.